                   Case: 1:18-cv-08144 Document #: 12 Filed: 02/26/19 Page 1 of 2 PageID #:64
AO 440 (Rev. 05/00) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                   NORTHERN DISTRICT OF ILLINOIS




                                                                          SUMMONS IN A CIVIL CASE
JOHN VELEZ


                                                                CASE NUMBER:       18 CV 8144

                                V.                              ASSIGNED JUDGE:
                                                                                   Marvin Aspen
CITY OF CHICAGO, et al.,
                                                                DESIGNATED
                                                                MAGISTRATEJUDGE: Jeffrey Cole



                   TO: (Name and address of Defendant)
       John Sullivan
       Cook County Sheriff
       Richard J. Daley Center
       50 W Washington St # 702, Chicago, IL
       60602



          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY (name and address)
                 Ruth Brown
                 Loevy & Loevy
                 311 N Aberdeen
                 Chicago, IL 60607



                                                                               21
an answer to the complaint which is herewith served upon you,                                 days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




     THOMAS G. BRUTON, CLERK

                                                                                   December 12, 2018
     (By) DEPUTY CLERK                                                             DATE
Case: 1:18-cv-08144 Document #: 12 Filed: 02/26/19 Page 2 of 2 PageID #:65
